DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I comprising the polyurethane thermoplastic elastomer species in the reply filed on November 11, 2020 is acknowledged.
Claims 7-10 and 14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 11, 2020.
Claim Rejections - 35 USC § 112
Claims 1-6 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, as presently recited, it is unclear which component constitutes the thermoplastic elastomer engendering the claimed “thermoplastic elastomer” composition.
In claims 1 and 11, line 5, do applicants intend 1,000,000 mPa’s in lieu of “1000000mPa.s”?
	In claims 1 and 11, “25oC” is not understood.

In claims 1-5, do applicants intend “The thermoplastic elastomer composition according to claim….”. for proper antecedent basis?
In claims 12-13, do applicants intend “The process according to claim….”. for proper antecedent basis?
In claim 12, line 1, there is no express antecedent basis for “the thermoplastic organic polyether block amide copolymer”. 
In claim 13, it is unclear whether “the thermoplastic organic copolymer (A)” refers only to the polyamide block copolymer (A1), and not the one or more thermoplastic organic polymers (A2).
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 11 and 12 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 6,281,286 (Chorvath) as evidenced by U.S. 5,726,256 (Benson).
Chorvath discloses thermoplastic compositions comprising:
at least one thermoplastic polymer inclusive of polyesters, polyamides, polycarbonates (meets applicants’ thermoplastic organic polymer (A2));
a silicone base component comprising
(B’) a diorganopolysiloxane gum having an average of at least 2 alkenyl groups per molecule (reasonably meets applicants’ diorganopolysiloxane (B1a)) and
(B”) fumed silica (meets applicants’ reinforcing filler (B1b));
an organohydrido siicone compound which contains an average of at least 2 silicon-bonded hydrogen groups per molecule (meets applicants organohydrido silicone compound (B2)); and
a hydrosilation catalyst (meets applicants’ hydrosilylation catalyst (C)),
wherein the weight ratio of silicone base to thermoplastic polymer ranges from 10:90 to 35:65 (overlaps applicants (A):(B) weight ratio) (e.g., abstract, C8:43-45, C9:21-26, C9:47-67, examples, claims).
meets applicants’ viscosity), as evidenced by Benson’s disclosure that polydiorganosiloxane gums typically have “a viscosity of ˃1,000,000 mPa’s” (C4:26-34).
	In Example 27, Chorvath sets forth a composition comprising:
200 g nylon 12 (meets applicants’ thermoplastic organic polymer (A2));
40 g silicon base comprising a diorganopolysiloxane gum (meets applicants’ diorganopolysiloxane (B1a)) and silica (meets applicants’ reinforcing filler (B1b));
1 g block copolymer comprising polyamide and silicone blocks as compatibilizer (meets applicants’ polyamide block copolymer (A1));
1.27 g SiH-functional crosslinker (meets applicants organohydrido silicone compound (B2)); and
hydrosilation catalyst (meets applicants’ hydrosilylation catalyst (C)),
wherein the weight ratio of nylon 12 + polyamide/silicone block copolymer (corresponding to applicants’ blend of thermoplastic materials (A)) to silicone base + SiH-functional crosslinker (corresponding to applicants’ silicone composition (B)) is about 80:20 (meets applicants’ (A):(B) weight ratio). 
As to claim 2, Chorvath discloses diorganopolysiloxane gums.
As to claim 3, Chorvath exemplifies silica.
As to claim 6, Chorvath’s composition is dynamically cured.

Chorvath anticipates the above-rejected claims in that the block copolymer comprising polyamide and silicone blocks, i.e., compatibilizer, meets applicants’ polyamide block copolymer (A1), when the latter is given its broadest reasonable interpretation.  In the alternative, it would have been within the purview of one having ordinary skill in the art to use a polyamide block copolymer, such as a polyether polyamide block copolymer, in place of the exemplified polyamide with the reasonable expectation of success.
Claim Rejections - 35 USC § 103
Claims 4, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 6,281,286 (Chorvath) as evidenced by U.S. 5,726,256 (Benson), described hereinabove, further in view of U.S. 6,569,955 (Brewer).
As to claims 4 and 5, Chorvath’s silicone base component comprises (B’) a diorganopolysiloxane gum and (B”) fumed silica in a weight ratio of (B”) to (B’) of 10:90 to 55:45 (C7:41-45).  Accordingly, it would have been within the purview of Chorvath’s inventive disclosure, and obvious to one having ordinary skill in the art, to use contents of silica (B”) relative to diorganopolysiloxane (B’) falling within the scope of the present claims with the reasonable expectation of success in accordance with the desired properties. Case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are In re Aller, 105 USPQ 233.
As to claim 12, inasmuch as nylons and polyamide polyether block copolymers are interchangeably used in similar-such thermoplastic elastomer compositions per Brewer (C5:43-45), it would have been with the purview of one having ordinary skill in the art to use a polyether polyamide block copolymer in place of the polyamide disclosed by Chorvath with the reasonable expectation of success. Case law holds that the selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765